Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of J.D., a Child                       Appeal from the 354th District Court of
                                                       Hunt County, Texas (Tr. Ct. No. 84,445).
No. 06-18-00045-CV                                     Opinion delivered by Chief Justice Morriss,
                                                       Justice Moseley and Justice Burgess
                                                       participating.



        As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
        We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                       RENDERED NOVEMBER 2, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk